DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
______________________________________________________________________
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,247,865. Although the claims at issue are not identical, they are not patentably distinct from each other because
With respect to claims 1, 7 and 9, U.S. Patent No. 11,247,865 claims a tape dispenser comprising: a body plate providing three attachment points in a triangular arrangement; a first attachment point of the three attachment points operatively associated with a tape hub in such a way that the tape hub is rotatably and telescopically connected thereto (as required by claim 1); a cutting handle pivotably connected about the first of the three attachment points; the cutting handle providing a nesting beak having a mouth; (as required by claim 7) a cutting blade disposed upward and inward of a center of each of the second attachment point and third attachment point of the three attachment points; and the cutting blade disposed along a nested cavity, wherein the nesting beak is dimensioned to be slidably received in the nested cavity so that the cutting blade is slidably received in said mouth (as required by claim 9). (Claim 1). 
Claim 2 is rejected by claim 2 of U.S. Patent No. 11,247,865. 
Claim 3 is rejected by claim 3 of U.S. Patent No. 11,247,865. 
Claim 4 is rejected by claim 4 of U.S. Patent No. 11,247,865. 
Claim 5 is rejected by claim 5 of U.S. Patent No. 11,247,865. 
Claim 6 is rejected by claim 6 of U.S. Patent No. 11,247,865. 
Claim 8  is rejected by claim 7 of U.S. Patent No. 11,247,865. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LONGWORTH et al. (US 5,269,871).
With respect to claim 1, LONGWORTH et al. discloses a tape dispenser (Abstract) comprising a body plate, 27, proving three attachment points, at each 25 and 34 (Figure 3; Column 4, lines 5-40) and a fist attachment point of the three associated with a tape hub, 30, in such a way that the tape hub is rotatably and axially connected thereto (Figure 6; Column 8, lines 55-68; Column 9, lines 1-45). The axial adjustment is provided by adjusting a flange axially (e.g., telescopically) to position different widths of tape rolls in the desired position. 
With respect to claim 2, LONGWORTH et al. that the tape hub is dimensioned to engage an inner circumference of a tape roll (Column 4, lines 20-30; Figures 2 and 6). 
With respect to claim 3, LONGWORTH et al. discloses that the second and third attachment points are rotatably connected to two roller assemblies, 20a and 20b, respectively (Column 4, lines 5-25; Figures 1-3). 
With respect to claim 4, LONGWORTH et al. discloses that the body plate has a front surface (e.g., surface on which the hub, 30 and rollers 20a and 20b are attached via their attachment points; See figures 1-4) and a rear surface opposite the front having a handle, 58, pivotably connected to the rear surface (Column 6, lines 10-56). 
With respect to claim 5, LONGWORTH et al. discloses a handle lock, 64, configured to move the handle between a locked condition and an unlocked pivotable condition (Column 6, lines 40-56). 
With respect to claim 6, LONGWORTH et al. discloses a locking mechanism, 93, for fixing an outward face of the flange, 89,  of the tape hub relative to the first attachment point (Column 9, lines 1-25). The locking mechanism necessarily has a locked position which is the stationary position and when it is being rotated to adjust the axial position of the hub portion, it represents the locked position. 
With respect to claim 7, LONGWORTH et al. discloses a cutting handle, 101 and 102, pivotably connected to the first attachment point via handle 58 (Column 6, lines 10-56; Column 9, lines 45-68; Column 10, lines 1-55; Figures 9 and 10. The handle providing a nesting beak having a mouth (Annotated figure 10, below). 
[AltContent: connector][AltContent: textbox (Inside corner of 116 represents the mouth)][AltContent: ][AltContent: textbox (Tip of 116 represents the beak)][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    298
    401
    media_image1.png
    Greyscale

With respect to claim 8, LONGWORTH et al. discloses a plurality of linkages, 103 and 114 and pivots (e.g., where 103 and 114 connect, where 103 and 106 connect and where 116 and 118 connect (Column 9, lines 45-68; Column 10, lines 1-55; Figures 9 and 10)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745